DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:  Claim 1 is allowed because the prior art does not teach or fairly suggest a reagent reservoir for fluids as part of a microfluidic flow cell or as a separate module, comprising: a substrate; a storage chamber formed in the substrate; a channel formed in the substrate and connected to the storage chamber, the channel being closed by a barrier; a film that delimits the storage chamber and the channel on one side, wherein a contact point between the barrier and the film forms a predetermined breaking point; and a carrier element that has a dry agent or sample to be analyzed arranged thereon, wherein the carrier element is mounted as a separate part to the reservoir at an opening of the substrate by a conical interference fit or by welding, and wherein the carrier element with the dry reagent or sample boarders the channel downstream of{00544711 } 2BE-337-C3the predetermined breaking point.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797